 



Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into effective as of July 12, 2005 (the “Effective Date”), by and among
HELMERICH & PAYNE INTERNATIONAL DRILLING CO., a Delaware corporation (the
“Borrower”), HELMERICH & PAYNE, INC., a Delaware corporation (the “Parent”), and
BANK OF OKLAHOMA, NATIONAL ASSOCIATION, as Lender (in such capacity, the
“Lender”) and as Administrative Agent (in such capacity, the “Administrative
Agent”), with reference to the following:

RECITALS

     A. The Borrower, the Parent, the Lender and the Administrative Agent are
parties to that certain Credit Agreement dated July 16, 2002, as amended by
(i) that certain First Amendment to Credit Agreement dated July 15, 2003,
(ii) that certain Second Amendment to Credit Agreement dated May 4, 2004, and
(iii) that certain Third Amendment to Credit Agreement dated as of July 13, 2004
(the Credit Agreement, as amended by the First, Second and Third Amendments
thereto, is hereinafter referred to as the “Credit Agreement”). Capitalized
terms used in this Amendment and not otherwise defined herein have the
respective meanings assigned to them in the Credit Agreement, and the rules of
construction set forth in the Credit Agreement shall also govern the
construction and interpretation of this Amendment.

     B. Pursuant to the Credit Agreement, the Lender established the Facility in
favor of the Borrower.

     C. The Borrower has requested that the Lender (i) extend the Revolving
Commitment Termination Date from July 12, 2005, to July 11, 2006, and
(ii) extend the Facility Maturity Date from June 30, 2007, to June 30, 2008.

     D. The Lender has agreed to the foregoing requests, subject to the terms
and conditions set forth in this Amendment.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereby
amend the Credit Agreement as follows:

     1. EXTENSION OF THE FACILITY. As of the Effective Date:

          (i) the Revolving Commitment Termination Date is extended from
July 12, 2005, to July 11, 2006, and the definition of “Revolving Commitment
Termination Date” appearing in Section 1.1 of the Credit Agreement is amended in
its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



               “Revolving Commitment Termination Date” means July 11, 2006, or
such later date to which the Revolving Commitment Termination Date may be
extended from time to time pursuant to Section 2.5(c).

          (ii) the Facility Maturity Date is extended from June 30, 2007, to
June 30, 2008, and the definition of “Facility Maturity Date” appearing in
Section 1.1 of the Credit Agreement is amended in its entirety to read as
follows:

               “Facility Maturity Date” means June 30, 2008, or such later date
to which the Facility Maturity Date may be extended from time to time pursuant
to Section 2.5(c).

     2. WAIVER. For as long as the Credit Parties maintain in the Investment
Portfolio, free and clear of any and all Liens, liquid assets (i.e., cash, cash
equivalents and Marketable Securities) having a fair market value, calculated on
a pre-tax basis, of not less than $100,000,000, the Lender and the
Administrative Agent hereby waive the Borrower’s compliance with the
requirements of Section 7.1(c) of the Credit Agreement (relating to delivery of
compliance certificates); provided, however, that the Lender reserves the right
to require the Borrower to submit compliance certificates, each in substantially
the form of Exhibit “G” to the Credit Agreement, upon request by the Lender
(such requests by the Lender shall not be made, however, more frequently than
semi-annually).

     3. CONDITIONS PRECEDENT. The modifications to the Credit Agreement set
forth in this Amendment shall be effective from and after the Effective Date,
but only when each of the following conditions precedent shall have been
satisfied:

     A. Execution of Documents. This Amendment and such other documents or
instruments as may be contemplated by this Amendment or as may be reasonably
necessary to effectuate the intent and purposes of this Amendment shall have
been duly and validly authorized and executed by the parties thereto and
delivered to the Administrative Agent, all in form and substance satisfactory to
the Lender.

     B. No Defaults. There shall not have occurred or be continuing any Default
or Event of Default.

     C. Legal Matters. All legal matters incident to this Amendment and the
transactions contemplated hereby shall be satisfactory to the Administrative
Agent and the Lender.

     4. REPRESENTATIONS AND WARRANTIES. The Borrower and the Parent confirm
that, to the best of their knowledge, all representations and warranties made by
each of the Borrower and the Parent for themselves or on behalf of a Credit
Party in Article VI of the Credit Agreement are and will be true and correct in
all material respects on the Effective Date (with the dates appearing in the
first sentence of Section 6.5 thereof being changed to read September 30, 2002,
September 30, 2003, September 30, 2004, and March 31, 2005, respectively, and
the date appearing in the final sentence of Section 6.5 thereof being changed to
read September 30, 2004), except that:

2



--------------------------------------------------------------------------------



 



          (i) the representations and warranties set forth in Sections 2.6(a),
6.12(ii), 6.14 and 7.6, respectively, of the Credit Agreement are subject to the
matters set forth in Schedules 2.6(a), 6.12(ii), 6.14 and 7.6, respectively,
attached hereto;

          (ii) the representation and warranty set forth in the final sentence
of Section 6.5 of the Credit Agreement, as updated hereby (with respect to the
audited financial statements of the Borrower as of September 30, 2004), are
subject to the matters set forth in Schedule 6.5 attached hereto; and

          (iii) all of the representations and warranties set forth in the
Credit Agreement are subject to the fact that the spin-off of Cimarex Energy Co.
and related entities was consummated on September 30, 2002.

As used in this Paragraph 4, the phrase “to the best of their knowledge” means
the current, actual personal knowledge of the Executive Officers of the Borrower
and the Parent, without any undertaking by any of such Executive Officers to
conduct any inquiry for purposes of this Amendment.

     5. GENERAL.

     A. Effect of Amendment. The terms of this Amendment shall be incorporated
into and form a part of the Credit Agreement. Except as amended, modified and
supplemented by this Amendment, the Credit Agreement shall continue in full
force and effect in accordance with its original stated terms, all of which are
hereby reaffirmed in every respect as of the date hereof. In the event of any
irreconcilable inconsistency between the terms of this Amendment and the terms
of the Credit Agreement or any other Credit Document, the terms of this
Amendment shall control and govern, and the agreements shall be interpreted so
as to carry out and give full effect to the intent of this Amendment. All
references to the “Credit Agreement” appearing in any of the Credit Documents
shall hereafter be deemed references to the Credit Agreement as amended,
modified and supplemented by this Amendment. The Borrower and the Parent each
hereby reaffirm all Credit Documents to which it is a party, and acknowledge
that such Credit Documents will continue in full force and effect, unabated and
uninterrupted, and will remain its valid and binding obligations, enforceable in
accordance with their terms.

     B. Schedules. Schedules 2.6(a), 6.12(ii), 6.14 and 7.6 attached hereto are
hereby substituted for the corresponding schedules to the Credit Agreement, and
Schedule 6.5 attached hereto is hereby added to the Credit Agreement insofar as
the matters set forth therein relate to events occurring subsequent to
September 30, 2004.

     C. No Course of Dealing. This Amendment shall not establish a course of
dealing or be construed as evidence of any willingness on the Lender’s part to
grant other or future extensions or modifications, should any be requested.

     D. Descriptive Headings. The descriptive headings of the several sections
of this Amendment are inserted for convenience only and shall not be used in the
construction of the content of this Amendment.

3



--------------------------------------------------------------------------------



 



     E. Governing Law. This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Oklahoma.

     F. Reimbursement of Expenses. The Borrower and the Parent agree, jointly
and severally, to pay the reasonable fees and out-of-pocket expenses of Crowe &
Dunlevy, counsel to the Administrative Agent, incurred in connection with the
preparation of this Amendment and the consummation of the transactions
contemplated hereby and thereby.

     G. Counterpart Execution. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original hereof and all of which
shall be but one and the same original instrument.

     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written, effective as of the Effective Date.

       
BORROWER:
  HELMERICH & PAYNE INTERNATIONAL DRILLING CO.,
 
  a Delaware corporation
 
     
 
  By:
 
     
 
  Name: Douglas E. Fears
 
  Title: Vice President
 
   
PARENT:
  HELMERICH & PAYNE, INC.,
 
  a Delaware corporation
 
   
 
  By:
 
     
 
  Name: Douglas E. Fears
 
  Title: Vice President
 
   
ADMINISTRATIVE AGENT:
  BANK OF OKLAHOMA, NATIONAL ASSOCIATION
 
   
 
  By:
 
     
 
  Name:
 
     
 
  Title:
 
     

4



--------------------------------------------------------------------------------



 



       
LENDER:
  BANK OF OKLAHOMA, NATIONAL ASSOCIATION
 
   
 
  By:
 
     
 
  Name:
 
     
 
  Title:
 
     
 
   
Revolving Commitment:
$50,000,000
   

List of Additional and Replacement Schedules

         
Schedule 2.6(a)
  -   Existing Letters of Credit
Schedule 6.5
  -   Subsequent Events
Schedule 6.12(ii)
  -   ERISA Matters
Schedule 6.14
  -   Subsidiaries
Schedule 7.6
  -   Insurance

5



--------------------------------------------------------------------------------



 



SCHEDULE 2.6(a)

EXISTING LETTERS OF CREDIT

Letters of Credit:

     
BOK00SDF06739
   
Amount:
  $13,250,000.00
Expiry:
  03/09/06
Beneficiary:
  National Union Fire (AIG)
 
   
BOK04SDF02122
   
Amount:
  $494,915.00
Expiry:
  10/04/2005
Beneficiary:
  National Union Fire (AIG)
 
   
BOK00SIF05082
   
Amount:
  $100,000.00
Expiry:
  06/01/06
Beneficiary:
  Banco Bisa Lapaz Bolivia

6



--------------------------------------------------------------------------------



 



SCHEDULE 6.5

SUBSEQUENT EVENTS



1.   Sale of approximately $63 million of stock from Borrower’s investment
portfolio during the fourth quarter of fiscal 2004 and the first quarter of
fiscal 2005.   2.   FAS 121 Impairment charge of $51.5 million in the fourth
quarter of fiscal 2004.



3.   For fiscal year 2004 through the second quarter of 2005, the Parent
recorded approximately $4 million in exchange losses resulting from Venezuelan
operations.

7



--------------------------------------------------------------------------------



 



SCHEDULE 6.12(ii)

ERISA Matters

As of September 30, 2004, Helmerich & Payne, Inc. Employees Retirement Plan
benefit obligations totaled $82,222,000 and the value of plan assets totaled
$56,650,000.

8



--------------------------------------------------------------------------------



 



SCHEDULE 6.14

SUBSIDIARIES

Other Wholly-Owned Subsidiary of Parent
White Eagle Assurance Company1

Wholly-Owned Subsidiaries of Borrower
Helmerich & Payne Properties, Inc.2
The Space Center, Inc.2
Utica Square Shopping Center, Inc.2

Wholly-Owned Subsidiary of Utica Square Shopping Center, Inc.
Fishercorp, Inc.2

Helmerich & Payne (Africa) Drilling Co.3
Helmerich & Payne (Colombia) Drilling Co.2
Helmerich & Payne (Gabon) Drilling Co.3
Helmerich & Payne (Argentina) Drilling Co.2
Helmerich & Payne (Boulder) Drilling Co.2

Subsidiary of Helmerich & Payne (Boulder) Drilling Co.
Helmerich and Payne Mexico Drilling, S. de R.L. de C.V.4

Helmerich & Payne (Australia) Drilling Co.2
Helmerich & Payne del Ecuador, Inc.2
Helmerich & Payne de Venezuela, C.A.5
Helmerich & Payne Rasco, Inc.2
H&P Finco3
H&P Invest Ltd.3



 
1Incorporated in Vermont
2Incorporated in Oklahoma
3Incorporated in Cayman Islands, British West Indies
4Incorporated in Mexico
5Incorporated in Venezuela

9



--------------------------------------------------------------------------------



 



Schedule 7.6
Insurance

                  Policy   Policy Number   Coverage   Limits of Liability  
Carrier
09/30/04-05
  80-0266769   Foreign General/Auto Liability   GL:
$4,000,000 Master Control Limit
$2,000,000 General Aggregate Including Products and Completed Ops/$1,000,000 Per
Occurrence & Personal Injury, $25,000 Medical
Auto:
$1,000,000   AIG
 
               
09/30/04-05
  83-48327   Foreign Workers Compensation   WC — Statutory
Employers’ Liability:
$1,000,000 Each Employee/Accident for Disease
$1,000,000 Per Occurrence
$100,000 Excess Repatriation   AIG
 
               
09/30/04-05
  MT-2103   Rig Physical Damage
Contingent OEE
Excess Liability
Cargo   1) As per scheduled values — $30,000,000 Equipment
2) $25,000,000
3) $100,000,000 Each Accident
4) $25,000,000 Any one conveyance any one location   Lloyd’s Underwriters
(Various)
 
               
09/30/04-05
  MT-2203   Excess Liability   $50,000,000 Each Accident
$50,000,000 Products Liability and Completed Operations/Aggregate   Lloyd’s
Underwriters (Various)
 
               
09/30/04-05
  MT2403   Liability – Repsol   $5,000,000   Mapfre La Seguridad
 
               
09/30/04-05
  DF130604   Political Risk   $25,000,000   London
 
               
09/30/04-05
  9020086   Political Risk   $50,000,000 excess of $25,000,000   Zurich
 
               
09/30/04-05
  CA 720-29-34   Auto – All Other States   $2,000,000 Each Accident   American
Home Assurance Co.
 
               
09/30/04-05
  CA 720-29-33   Auto – TX   $2,000,000 Each Accident   American Home Assurance
Co.
 
               
09/30/04-05
  GL 544-10-81 RA   General Liability   $5,000,000 General Aggregate
$2,000,000 Products Completed Operations/Aggregate
$2,000,000 Personal & Advertising Injury
$2,000,000 Each Occurrence
$250,000 Fire Damage
$5,000 Medical Expenses
Defense costs within policy limits   American Home Assurance Co.
 
               
09/30/04-05
  WC7205801   Workers Compensation-CA   $2,000,000 Each Accident
$2,000,000 Bodily Injury by Disease – Policy Limit
$2,000,000 Bodily Injury by Disease – Each Employee   American Home Assurance
Co.
 
               
09/30/04-05
  WC7205878   Workers Compensation-All Other States   $2,000,000 Each Accident
$2,000,000 Bodily Injury by Disease – Policy Limit
$2,000,000 Bodily Injury by Disease – Each Employee   New Hampshire Insurance
Co.



MARSH INC.   Page 1    

 



--------------------------------------------------------------------------------



 



Schedule 7.6
Insurance

                  Policy   Policy Number   Coverage   Limits of Liability  
Carrier
09/30/04-05
  BE 2978218   Commercial Umbrella   $25,000,000 Each Occurrence
$25,000,000 General Aggregate
$25,000,000 Products-Completed Operations Aggregate   National Union Fire
Insurance Company
 
               
06/22/05-06
  MC2-191-417208-025   Property   Values as per schedule on file   Liberty
Mutual
 
               
03/20/05-06
  GM 5393065 12   Aircraft Hull/Liability   $100,000,000 CSL per occurrence  
National Union Fire Insurance Company of Pittsburgh, PA
 
               
06/13/05-06
  4920902   Directors & Officers   $25,000,000   National Union Fire Insurance
Company
 
               
06/13/05-06
  4920969   Employee Benefit Plan Fiduciary Liability   $25,000,000   Naitonal
Union Fire Insurance Company
 
               
06/13/05-06
  4920977   Employment Practices Liability   $25,000,000   National Union Fire
Insurance Company
 
               
06/13/05-06
  68028576   Side A Excess DIC   $25,000,000 xs $65,000,000   Federal Insurance
 
               
06/13/05-06
  RCN505800-00   Excess Directors & Officers Liability   $10,000,000 xs
$55,000,000   Axis
 
               
06/13/05-06
  DOC5896062-00   Excess Directors & Officers Liability   $15,000,000 xs
$40,000,000   Zurich
 
               
06/13/05-06
  00 DA 0137749-05   Excess Directors & Officers Liability   $15,000,000 xs
$25,000,000   Twin City Fire Insurance Company
 
               
06/13/05-06
  202010015   Special Risk   $20,000,000   Liberty Insurance Underwriters
 
               
06/13/03-06
  104150365   ERISA Bond   $1,000,000   Travelers
 
               
05/12/05-06
  38SBMBM5494   Bus. Liab. – Utica Square Merchants   $500,000/$1,000,000  
Hartford



MARSH INC.   Page 2    

 